DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20-22, and 36-38 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bakaraju WO 2016070243 A1.

Re claim 18, Bakaraju teaches a method of modifying an ophthalmic lens, the method comprising: inducing subsurface changes in refractive index of a material (see paragraph 0035 GRIN lens) forming an annular zone of an ophthalmic lens (see paragraph 0033 concentric ring) to form subsurface optical elements configured to modify distribution of light to the peripheral retina of a user so as to inhibit progression of myopia (see paragraphs 0033 and 0035).
Re claim 20, Bakaraju teaches wherein the subsurface optical elements are configured to reduce hyperopia in the peripheral retina of the user (see paragraph 0040).
	Re claim 21, Bakaraju teaches wherein the subsurface optical elements are configured to increase depth of focus in the peripheral retina of the user (see paragraph 0040 and 0044).
	Re claim 22, Bakaraju teaches wherein the subsurface optical elements are configured to decrease depth of focus in the peripheral retina of the user (see paragraph 0040 and 0044).
	Re claim 36, Bakaraju teaches wherein the subsurface optical elements in each of the two or more annular portions are configured to increase depth of focus in the peripheral retina of the user (see paragraphs 0044 and 0033).
	Re claim 37, Bakaraju teaches wherein the subsurface optical elements in each of the two or more annular portions are configured to decrease depth of focus in the peripheral retina of the user (see paragraphs 0044 and 0033).
	Re claim 38, Bakaraju teaches wherein the ophthalmic lens is a spectacle lens (see paragraph 0028).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 23-26, 33-35, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakaraju WO 2016070243 A1 and further in view of BAKARAJU et al  FR 2989179 A3.
	Re claim 19, Bakaraju 2016 does not explicitly disclose wherein the subsurface optical elements are configured to reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user.
	However BAKARAJU et al discloses wherein the subsurface optical elements are configured to reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user (see C47).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the subsurface optical elements are configured to reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 23, Bakaraju 2016 does not explicitly disclose wherein the subsurface optical elements are configured to accomplish two or more of: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and increase depth of focus in the peripheral retina of the user.
	However BAKARAJU et al discloses wherein the subsurface optical elements are configured to accomplish two or more of: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and increase depth of focus in the peripheral retina of the user (see C47).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the subsurface optical elements are configured to accomplish two or more of: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and increase depth of focus in the peripheral retina of the user as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 24, Bakaraju 2016 does not explicitly disclose wherein the subsurface optical elements are configured to accomplish two or more of: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and decrease depth of focus in the peripheral retina of the user.
	However BAKARAJU et al discloses wherein the subsurface optical elements are configured to accomplish two or more of: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and decrease depth of focus in the peripheral retina of the user (see C47).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the subsurface optical elements are configured to accomplish two or more of: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and decrease depth of focus in the peripheral retina of the user as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 25, Bakaraju 2016 does not explicitly disclose wherein the subsurface optical elements are configured to accomplish two or more of: increase asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and increase depth of focus in the peripheral retina of the user.
	However BAKARAJU et al discloses wherein the subsurface optical elements are configured to accomplish two or more of: increase asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and increase depth of focus in the peripheral retina of the user (see C47).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the subsurface optical elements are configured to accomplish two or more of: increase asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and increase depth of focus in the peripheral retina of the user as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).

	Re claim 26, Bakaraju 2016 does not explicitly disclose wherein the subsurface optical elements are configured to accomplish two or more of: increase asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and decrease depth of focus in the peripheral retina of the user.
	However BAKARAJU et al discloses wherein the subsurface optical elements are configured to accomplish two or more of: increase asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and decrease depth of focus in the peripheral retina of the user (see C47).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the subsurface optical elements are configured to accomplish two or more of: increase asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; reduce hyperopia in the peripheral retina of the user; and decrease depth of focus in the peripheral retina of the user as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 33, Bakaraju 2016 does not explicitly disclose further comprising measuring a radial versus azimuthal contrast of light incident on a location of the peripheral retina, and wherein the subsurface optical elements are configured to reduce asymmetry of the radial versus azimuthal contrast of the light incident on the location of the peripheral retina.
	However BAKARAJU et al discloses further comprising measuring a radial versus azimuthal contrast of light incident on a location of the peripheral retina, and wherein the subsurface optical elements are configured to reduce asymmetry of the radial versus azimuthal contrast of the light incident on the location of the peripheral retina (see C47)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include measuring a radial versus azimuthal contrast of light incident on a location of the peripheral retina, and wherein the subsurface optical elements are configured to reduce asymmetry of the radial versus azimuthal contrast of the light incident on the location of the peripheral retina as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 34, Bakaraju 2016 does not explicitly disclose further comprising measuring hyperopia for a location of the peripheral retina, and wherein the subsurface optical elements are configured to reduce hyperopia at the location of the peripheral retina.
	However BAKARAJU et al discloses further comprising measuring hyperopia for a location of the peripheral retina, and wherein the subsurface optical elements are configured to reduce hyperopia at the location of the peripheral retina (see C47).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include measuring hyperopia for a location of the peripheral retina, and wherein the subsurface optical elements are configured to reduce hyperopia at the location of the peripheral retina as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 35, Bakaraju 2016 does not explicitly disclose wherein the annular zone comprises two or more annular portions, and wherein the subsurface optical elements in each of the two or more annular portions are configured to: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; and/or reduce hyperopia in the peripheral retina of the user.
	However BAKARAJU et al discloses wherein the annular zone comprises two or more annular portions, and wherein the subsurface optical elements in each of the two or more annular portions are configured to: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; and/or reduce hyperopia in the peripheral retina of the user (see C47).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the annular zone comprises two or more annular portions, and wherein the subsurface optical elements in each of the two or more annular portions are configured to: reduce asymmetry of a radial versus azimuthal contrast in the peripheral retina of the user; and/or reduce hyperopia in the peripheral retina of the user as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 39, Bakaraju 2016 does not explicitly disclose wherein the ophthalmic lens is a cornea.
	However BAKARAJU et al discloses wherein the ophthalmic lens is a cornea (see C47).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the ophthalmic lens is a cornea as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 40, Bakaraju 2016 does not explicitly disclose wherein the ophthalmic lens is a native lens of an eye.
	However BAKARAJU et al discloses wherein the ophthalmic lens is a native lens of an eye (see C47)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the ophthalmic lens is a native lens of an eye as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).
	Re claim 41, Bakaraju 2016 does not explicitly disclose wherein the ophthalmic lens is an intraocular lens.
	However BAKARAJU et al discloses wherein the ophthalmic lens is an intraocular lens (see C47)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bakaraju 2016 to include wherein the ophthalmic lens is an intraocular lens as taught by However BAKARAJU et al for the predictable result of provide excellent vision at distances ranging from near-far vision without significant ghosting (see abstract).

Allowable Subject Matter
Claims 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 27, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the changes in the refractive index are induced by subjecting the material to pulses of laser light; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20140104563 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872